DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Amendment of  specification and amendment of claims filed on Nov. 16 have been acknowledged. In summary, claims 2, 4, 6-8, 11-16, 32, 36, 46 have been amended. Claims 3, 5, 17-21, 24-25, 29-31, 33-38, 40-45 and 47-51 have been canceled. Claims 1-2, 4, 6-16, 22-23, 26-28, 32 , 39, 46, 52-55 are pending and considered. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The term “derived” cited  in claim 52 and 54 is a relative term which renders the claim indefinite. The term “derived” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Please amend claims to overcome the rejection. The rejected affects the dependent claims 53 and 55. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-2, 4, 6-16, 22, 26, 27, 32, 39, 46 and 52-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22  of U.S. Patent No. 11,041, 170. Although the claims at issue are not identical, they are not patentably distinct from each other because the issue reference claims 1-21 are directed a recombinant rabies virus vector comprising a nucleic acid sequence encoding at least one immunogenic protein selected from group consisting of SEQ ID NO: 8, 12 and 14, wherein the SEQ ID NO: 12 is the one with deletion of 29 amino acids from C terminal and SEQ ID NO: 14 is the protein fragment  with 19 amino acid residues from the C of the terminal of spike protein. The SEQ ID NO: 8 is a chimeric of protein comprising the fragment of glycoprotein from rabies virus and  fragment of spike protein of coronavirus SARS-CoV. Therefore, which the issued reference claims are considered to be  specifies to the  generic claims of the current Application as the species claims comprise of the current generic claims that comprise all limitations of the current generic claims. Moreover, the two sets of the conflict claims are also considered to have overlapped in scopes. Therefore, the  two sets of the conflict claims are therefore not considered patentable distinct but obvious each from other for any person ordinarily skilled in the art.  
Claims 1,  6, 7, 12, 15, 52 and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,478,543. Although the claims at issue are not identical, they are not patentably distinct from each other because the issue reference claims 1-12 are directed a recombinant rabies virus vector comprising a nucleic acid sequence encoding spike protein of coronavirus, SARS-Cov-2  or a portion thereof, which is considered to have an overlapping scope of the generic claims 1,  6, 7, 12, 15 52 and 54 of the current Application. The two sets of the conflict claims are therefore not considered patentable distinct but obvious each from other for any person ordinarily skilled in the art.  
An obviousness-type double-patenting rejection is appropriate where the conflict claims are not identical but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim(s) is either anticipated by or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 14U F.3d 1428, 46 USPQZd 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQZd 2010 (Fed. either anticipated by, 1993); In re Longi, F.2d 887, 225 US/Q 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648